 

Exhibit 10.2

 

VOTING AGREEMENT

 

This VOTING AGREEMENT (this “Agreement”) is entered into as of [__], 2017 (the
“Effective Date”) by and between Naked Brand Group Inc., a Nevada corporation
(the “Company”), and [__________], a shareholder (“Shareholder”) of the Company.

 

WITNESETH:

 

WHEREAS, the Shareholder is, as of the date hereof, the record and beneficial
owner of the number of shares of common stock, par value $0.001 per share (the
“Common Stock”), of the Company, set forth opposite such Shareholder’s name on
Schedule I hereto (the “Shares”);

 

WHEREAS, the Company and Bendon Limited (“Bendon”) propose to enter into an
Agreement and Plan of Merger (the “Merger Agreement”), which provides for Bendon
to merge with a newly formed wholly owned subsidiary of the Company, with Bendon
surviving as a direct or indirect wholly-owned subsidiary of the Company (the
“Merger”); and

 

WHEREAS, as a condition to the willingness of the Company and Bendon to enter
into the Merger Agreement and as an inducement and in consideration therefor,
the Shareholder has agreed to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein and in the Merger Agreement, and intending to be
legally bound hereby, the parties hereto agree as follows:

 

ARTICLE I
VOTING AGREEMENT AND IRREVOCABLE PROXY

 

Section 1.1       Agreement to Vote Shares. The Shareholder hereby agrees to
vote the Shares (i) in favor of the Merger, and/or (ii) against any action or
agreement which would impede, interfere with or prevent the Merger, including,
but not limited to, any other extraordinary corporate transaction, including a
merger, acquisition, sale, consolidation, reorganization or liquidation
involving the Company and a third party, or any other proposal of a third party
to acquire the Company, and affirms that the irrevocable proxy set forth herein
in Section 1.2 is given in connection with the execution of the Merger
Agreement, and that such irrevocable proxy is given to secure the performance of
the duties of the Shareholder under this Agreement.

 

Section 1.2       Grant of Irrevocable Proxy. If requested by the Company, the
Shareholder shall appoint the Company and any designee of the Company, and each
of them individually, as the Shareholder’s proxy, with full power of
substitution and resubstitution, to vote during the voting period with respect
to the Shares and any other shares of Common Stock of the Company hereafter
acquired on the matters and in the manner specified in Section 1.1. The
Shareholder shall take such further action or execute such other instruments as
may be reasonably necessary to effectuate the intent of any such proxy. The
Shareholder affirms that any irrevocable proxy given by him with respect to this
Agreement and the transactions contemplated hereby shall be given to the Company
by such Shareholder to secure the performance of the obligations of the
Shareholder under this Agreement. It is agreed that the Company (and its
officers on behalf of the Company) will use the irrevocable proxy that may be
granted by the Shareholder only in accordance with applicable law and only if
such Shareholder fails to comply with Section 1.1 and that, to the extent the
Company (and its officers on behalf of the Company) uses any such irrevocable
proxy, he will only vote the shares subject to such irrevocable proxy with
respect to the matters specified in, and in accordance with the provisions of,
Section 1.1.

 

 

 

 

Section 1.3       Nature of Irrevocable Proxy. Any proxy granted pursuant to
Section 1.2 to the Company by the Shareholder shall be irrevocable during the
term of this Agreement, shall be deemed to be coupled with an interest
sufficient in law to support an irrevocable proxy and shall revoke any and all
prior proxies granted by the Shareholder. Any proxy that may be granted
hereunder shall terminate upon the termination of this Agreement.

 

ARTICLE II
COVENANTS

 

Section 2.1       Shares.      Prior to the termination of this Agreement,
except as otherwise provided herein, Shareholder shall not: (a) transfer,
assign, sell, gift-over, pledge or otherwise dispose of, or consent to any of
the foregoing (“Transfer”), any or all of the Shares or any right or interest
therein; (b) enter into any contract, option or other agreement, arrangement or
understanding with respect to any Transfer; (c) grant any proxy,
power-of-attorney or other authorization or consent with respect to any of the
Shares; (d) deposit any of the Shares into a voting trust, or enter into a
voting agreement or arrangement with respect to any of the Shares; (e) exercise,
or give notice of an intent to exercise, any options unless the Shares
underlying such options become subject to this Agreement upon such option
exercise; or (f) take any other action that would in any way restrict, limit or
interfere with the performance of Shareholder’s obligations hereunder or the
transactions contemplated hereby.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF EACH SHAREHOLDER

 

The Shareholder hereby represents and warrants to the Company as follows:

 

Section 3.1      Authority, etc. The Shareholder (i) if a natural person,
represents that the Shareholder has reached the age of 21 and has full power and
authority to execute and deliver this Agreement and all other related agreements
or certificates and to carry out the provisions hereof and thereof; (ii) if a
corporation, partnership, or limited liability company or partnership, or
association, joint stock company, trust, unincorporated organization or other
entity, represents that such entity is duly organized, validly existing and in
good standing under the laws of the state of its organization, the consummation
of the transactions contemplated hereby is authorized by, and will not result in
a violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Agreement and
all other related agreements or certificates and to carry out the provisions
hereof and thereof, the execution and delivery of this Agreement has been duly
authorized by all necessary action, this Agreement has been duly executed and
delivered on behalf of such entity and is a legal, valid and binding obligation
of such entity; or (iii) if executing this Agreement in a representative or
fiduciary capacity, represents that it has full power and authority to execute
and deliver this Agreement in such capacity and on behalf of the subscribing
individual, ward, partnership, trust, estate, corporation, or limited liability
company or partnership, or other entity for whom the Shareholder is executing
this Agreement, and such individual, partnership, ward, trust, estate,
corporation, or limited liability company or partnership, or other entity has
full right and power to perform pursuant to this Agreement and represents that
this Agreement constitutes a legal, valid and binding obligation of such entity.
This Agreement has been duly executed and delivered by the Shareholder and
(assuming the due authorization, execution and delivery by the Company)
constitutes a valid and binding obligation of such Shareholder, enforceable
against such Shareholder in accordance with its terms, except to the extent
enforcement is limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and by general equitable principles.

 

-2 -

 

 

Section 3.2       Ownership of Shares. As of the date hereof, the Shareholder is
the lawful owner of the Shares and has the sole power to vote or cause to be
voted such Shares or holds the power to vote or cause to be voted such Shares
solely with one or more other persons. The Shareholder has good and valid title
to the Shares owned by the Shareholder, free and clear of any and all pledges,
mortgages, liens, charges, proxies, voting agreements, encumbrances, adverse
claims, options, security interests and demands of any nature or kind
whatsoever, other than (i) those created by this Agreement, or (ii) those
existing under applicable securities laws. As of the date hereof, the
Shareholder does not own any other shares of Common Stock of the Company other
than the Shares.

 

Section 3.3        No Conflicts. (a) No authorization, consent or approval of
any other person is necessary for the execution of this Agreement by the
Shareholder and (b) none of the execution and delivery of this Agreement by the
Shareholder, the consummation by the Shareholder of the transactions
contemplated hereby or compliance by the Shareholder with any of the provisions
hereof shall (i) result in, or give rise to, a violation or breach of or a
default under any of the terms of any material contract, understanding,
agreement or other instrument or obligation to which the Shareholder is a party
or by which the Shareholder or any of the Shares or its assets may be bound or
(ii) violate any applicable order, writ, injunction, decree, judgment, statute,
rule or regulation, except for any of the foregoing as would not reasonably be
expected to materially impair the Shareholder’s ability to perform his
obligations under this Agreement.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to the Shareholder as follows:

 

Section 4.1      Due Organization, etc. The Company is a Nevada corporation duly
organized and validly existing under the laws of Nevada. The Company has all
necessary corporate power and authority to execute and deliver this Agreement
and to consummate the transactions contemplated hereby. The execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby by the Company have been duly authorized by all necessary corporate
action on the part of the Company. This Agreement has been duly executed and
delivered by the Company and (assuming the due authorization, execution and
delivery by the Shareholder) constitutes a valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except to
the extent enforcement is limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and by general equitable principles.

 

-3 -

 

 

Section 4.2       No Conflicts. (a) No authorization, consent or approval of any
other person is necessary for the execution of this Agreement by the Company and
(b) none of the execution and delivery of this Agreement by the Company, the
consummation by the Company of the transactions contemplated hereby or
compliance by the Company with any of the provisions hereof shall (i) conflict
with or result in any breach of the organizational documents of the Company,
(ii) result in, or give rise to, a violation or breach of or a default under any
of the terms of any material contract, understanding, agreement or other
instrument or obligation to which the Company is a party or by which the Company
or any of its assets may be bound or (iii) violate any applicable order, writ,
injunction, decree, judgment, statute, rule or regulation, except for any of the
foregoing as would not reasonably be expected to materially impair the Company’s
ability to perform its obligations under this Agreement.

 

ARTICLE V
TERMINATION

 

Section 5.1       Termination. This Agreement shall automatically terminate, and
neither the Company nor the Shareholder shall have any rights or obligations
hereunder and this Agreement shall become null and void and have no effect upon
(i) the failure by the Company and Bendon to execute the Merger Agreement by
February 10, 2017, or (ii) the date of termination of the Merger Agreement in
accordance with its terms. The termination of this Agreement shall not prevent
either party from seeking any remedies (at law or in equity) against the other
party or relieve any party from liability for such party’s willful and material
breach of any terms of this Agreement. Notwithstanding anything to the contrary
herein, the provisions of Article VI shall survive the termination of this
Agreement.

 

ARTICLE VI
MISCELLANEOUS

 

Section 6.1      Further Actions. Each of the parties hereto agrees to take any
all actions and to do all things reasonably necessary or appropriate to
effectuate this Agreement.

 

Section 6.2      Amendments, Waivers, etc. This Agreement may not be amended,
changed, supplemented, waived or otherwise modified, except upon the execution
and delivery of a written agreement executed by each of the parties hereto. The
failure of any party hereto to exercise any right, power or remedy provided
under this Agreement or otherwise available in respect hereof at law or in
equity, or to insist upon compliance by any other party hereto with its
obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof shall not constitute a waiver by such party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.

 

-4 -

 

 

Section 6.3       Notices. All notices or other communications which are
required or permitted under this Agreement shall be in writing and sufficient if
delivered by hand, by facsimile transmission, by registered or certified mail,
post pre-paid, or by courier or overnight carrier, to the persons at the
addresses set forth below (or at such other address as may be provided
hereunder), and shall be deemed to have been delivered as of the date so
delivered:

 

If to a Shareholder, at the address set forth below such Shareholder’s name on
Schedule I hereto:

 

  If to the Company, to:           Naked Brand Group Inc.     95 Madison Avenue,
10th Floor     New York, NY 10016           with a copy to (which shall not
constitute notice):           Duane Morris LLP     1540 Broadway     New York,
New York 10036-4086     Attention: Nanette C. Heide, Esq.     Fax No: (212)
202-5334  

 

Section 6.4      Headings. Headings of the Articles and Sections of this
Agreement are for convenience of the parties only, and shall be given no
substantive or interpretive effect whatsoever.

 

Section 6.5      Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application of such provision to any person
or any circumstance, is invalid or unenforceable (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application of
such provision, in any other jurisdiction.

 

Section 6.6       Entire Agreement; Assignment. This Agreement (together with
the Merger Agreement, to the extent referred to herein) constitutes the entire
agreement, and supersedes all other prior agreements and understandings, both
written and oral, between the parties, or any of them, with respect to the
subject matter hereof. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned by any of the parties hereto (whether
by operation of law or otherwise) without the prior written consent of the other
parties; provided, however, that the Company may assign, in its sole and
absolute discretion, any or all of its rights, interests and obligations under
this Agreement to any direct or indirect wholly owned Subsidiary of the Company.
No assignment shall release the Company of its obligations hereunder. Subject to
the preceding sentence, this Agreement will be binding upon, inure to the
benefit of and be enforceable by the parties hereto and their respective
successors and permitted assigns.

 

-5 -

 

 

Section 6.7      Parties in Interest. The Company and the Shareholder hereby
agree that their respective representations, warranties and covenants set forth
herein are solely for the benefit of the other party hereto, in accordance with
and subject to the terms of this Agreement, and this Agreement is not intended
to, and does not, confer upon any person other than the parties hereto any
rights or remedies hereunder, including, without limitation, the right to rely
upon the representations and warranties set forth herein. The representations
and warranties in this Agreement are the product of negotiations among the
parties hereto and are for the sole benefit of the parties hereto. Any
inaccuracies in such representations and warranties are subject to waiver by the
parties hereto in accordance with Section 6.2 without notice or liability to any
other person. In some instances, the representations and warranties in this
Agreement may represent an allocation among the parties hereto of risks
associated with particular matters regardless of the knowledge of any of the
parties hereto. Consequently, persons other than the parties hereto may not rely
upon the representations and warranties in this Agreement as characterizations
of actual facts or circumstances as of the date of this Agreement or as of any
other date.

 

Section 6.8       Interpretation. When a reference is made in this Agreement to
an Article or Section, such reference shall be to an Article or Section of this
Agreement unless otherwise indicated. Whenever the words “include,” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. All
terms defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant thereto unless
otherwise defined therein. The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such term. Any
references to the masculine gender of any pronoun shall be deemed to include
references to the feminine and gender neutral form of such pronoun. Any
agreement, instrument or statute defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented in
accordance with the terms hereof, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes and references to all attachments thereto and
instruments incorporated therein. References to a person are also to its
permitted successors and assigns. Each of the parties has participated in the
drafting and negotiation of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement must be construed as if drafted
by all the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of authorship of any of the provisions of this
Agreement.

 

-6 -

 

 

Section 6.9      Governing Law. THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN AND
IN ALL RESPECTS SHALL BE INTERPRETED, CONSTRUED AND GOVERNED BY AND IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICTS
OF LAW PRINCIPLES THEREOF.

 

Section 6.10    Specific Performance. The parties acknowledge that any breach of
this Agreement would give rise to irreparable harm for which monetary damages
would not be an adequate remedy and that, in addition to other rights or
remedies, the parties shall be entitled to seek enforcement of any provision of
this Agreement by a decree of specific performance and to temporary, preliminary
and permanent injunctive relief to prevent breaches or threatened breaches of
any of the provisions of this Agreement, without the necessity of proving the
inadequacy of monetary damages as a remedy.

 

Section 6.11   Submission to Jurisdiction. The parties hereby irrevocably submit
to the exclusive jurisdiction of the United States District Court for the
Southern District of New York located in the borough of Manhattan in the City of
New York, or if such court does not have jurisdiction, the Supreme Court of the
State of New York, New York County, for the purposes of any suit, action or
other proceeding arising out of this Agreement or any transaction contemplated
hereby. Each of the parties hereto further agrees that service of any process,
summons, notice or document by registered mail to such party’s respective
address set forth in Section 6.3 (or to such other address for notices as
provided by such party pursuant to Section 6.3) or in any other manner permitted
by law shall be effective service of process for any action, suit or proceeding
in New York with respect to any matters to which it has submitted to
jurisdiction as set forth above in the immediately preceding sentence. Each of
the parties hereto irrevocably and unconditionally waives any objection to the
laying of venue of any action, suit or proceeding arising out of this Agreement
or the transactions contemplated hereby in (i) the United States District Court
for the Southern District of New York or (ii) the Supreme Court of the State of
New York, New York County, and hereby further irrevocably and unconditionally
waives and agrees not to please or claim in any such court that any such action,
suit or proceeding brought in any such court has been brought in an inconvenient
forum.

 

Section 6.12    Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (II) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (III) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.12.

 

-7 -

 

 

Section 6.13     Counterparts. This Agreement may be executed in two or more
counterparts (including by facsimile or electronic submission via .pdf file),
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument, and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered (including by facsimile or electronic submission via .pdf file) to the
other parties.

 

Section 6.14     Acknowledgments. The Company acknowledges that the Shareholder
has entered into this Agreement solely in its capacity as the record and/or
beneficial owner of the Shares and not in any capacity as a director or officer
of the Company. Nothing herein shall limit or affect any actions taken by the
Shareholder or its affiliates or designee, or require the Shareholder or its
affiliates or designee to take any action, in each case, in his or her capacity
as a director or officer of the Company, and any actions taken, or failure to
take any actions, by such a director or officer in such capacity shall not be
deemed to constitute a breach of this Agreement.

 

[Signature Pages Follow]

 

-8 -

 

 

IN WITNESS WHEREOF, the Company and the Shareholder have caused this Agreement
to be duly executed and delivered as of the first date written above.

 



  NAKED BRAND GROUP INC.       By:       Name:       Title:            
SHAREHOLDER       By:       Name:       Title:  



 

[Signature Page to Voting Agreement]

 

-9 -

 

 

SCHEDULE I

 

Number of Shares:

Certificate Number:

 

-10 -

 

